Citation Nr: 0429056	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  99-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a back disability has 
been received.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for hearing loss has been 
received.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for an arm disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1973.

In March 1977, the RO denied the veteran's original claims 
for service connection for a back disability and for 
defective hearing.  In April 1977, the RO provided notice of 
the decision, and of the veteran's appellate rights; however, 
the veteran did not file an appeal.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision in which the RO  
found that no new and material evidence to reopen the 
previously denied claims for service connection for a back 
disability and for hearing loss (characterized as defective 
hearing) had been received, and denied service connection for 
a bilateral shoulder disability and for an arm disability as 
not well grounded.  The veteran filed a notice of 
disagreement (NOD) in April 1999, the RO issued a statement 
of the case (SOC) in April 1999, and the veteran filed a 
substantive appeal, perfecting his appeal, in May 1999.  In 
June 2004, the RO issued a supplemental SOC (SSOC), 
continuing the denial of the petitions to reopen the claims 
for service connection for a back disability and for hearing 
loss; the RO also then readjudicated the claims for service 
connection for a bilateral shoulder disability and for an arm 
disability, pursuant to the Veterans Claims Assistance Act of 
2000 (addressed in more detail below), denying each  claim on 
its  merits.

The Board's decision on the petition to reopen the claims for 
service connection for a back disability and for hearing 
loss, and on the claims for service connection for a 
bilateral shoulder disability and for an arm disability is 
set forth below.  The claim for service connection for 
bilateral hearing loss, on the  merits, is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
July 2004 VA Form 646, the veteran's representative appeared 
to raise the issue of service connection for tinnitus.  As 
that issue has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claims on appeal for 
service connection for a back disability and for hearing 
loss, as well as the claims for service connection for a 
bilateral shoulder disability and for an arm disability has 
been accomplished.

2.  In March 1977, the RO denied service connection for a 
back disability.  Although the RO notified the veteran of the 
denial and of his appellate rights in April 1977, the veteran 
did not file an appeal.  

3.  Evidence received since the March 1977 RO rating decision 
is essentially duplicative or cumulative in nature, does not 
bear directly or substantially upon the issue at hand, and/or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a back disability. 

4.  In March 1977, the RO denied service connection for 
defective hearing.  Although the RO notified the veteran of 
the denial and of his appellate rights in April 1977, the 
veteran did not file an appeal.

5.  New evidence associated with the claims file since the 
March 1977 RO rating decision, when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss. 

6.  There is no competent evidence or opinion establishing 
that the veteran has a current disability of either shoulder, 
to include the chronic residuals of an in-service motorcycle 
accident.. 

7.  There is no competent evidence or opinion establishing 
that the veteran has a current disability of either arm, to 
include the chronic residuals of an in-service motorcycle 
accident.. 


CONCLUSIONS OF LAW

1.  The RO's March 1977 denial of service connection for a 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  The evidence associated with the claims file since the 
RO's March 1977 denial is not new and material; thus, the 
requirements to reopen the veteran's claim for service 
connection for a back disability have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (as in 
effect prior to August 29, 2001). 

3.  The RO's March 1977 denial of service connection for 
defective hearing is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

4.  Evidence received since the RO's March 1977 denial is new 
and material; thus, the criteria for reopening the claim for 
service connection for hearing loss are met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (as in effect prior 
to August 29, 2001).

5.  The criteria for service connection for a bilateral 
shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004). 

6.  The criteria for service connection for an arm disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

While the Board points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title"  ( see 38 U.S.C.A. § 
5103A(f)), there are, nonetheless, duties to notify and 
assist owed the veteran in connection with the petition to 
reopen.

Considering the evidence of record in light of the pertinent 
legal authority noted above, the Board finds that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.

Through the April 1999 SOC, the veteran has been notified of 
the law and regulations governing the claims, the evidence 
that has been considered in connection with his appeal, and 
the bases for the denial of the claims.  In January 2003, the 
RO notified the veteran of the three criteria for 
establishing service connection, and of the criteria for new 
and material evidence for reopening a previously denied 
claim.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
reopen and substantiate the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

In the January 2003 and August 2003 letters to the veteran, 
the RO notified him of the evidence that had been received, 
and of efforts to obtain additional evidence.  The RO's 
letters requested that the veteran complete, sign, and return 
an authorization for release of information, and notified him 
that VA would request such records on his behalf.  Those 
letters also invited the veteran to submit any additional 
evidence in his possession.  In view of the January 2003 and 
August 2003 letters, the Board also finds that the statutory 
and regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has also been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In a March 2003 statement, the 
veteran's representative, indicated that the veteran had  no 
further treatment records to submit.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matters now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal, 
and well after a substantially complete application was 
received.  However, the Board finds that the lack of pre-
adjudication notice in these matters has not, in any way, 
prejudiced the veteran.  

When the RO initially adjudicated the claims in January 1999, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the January 2003 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the criteria for service connection, and 
solicitating information and evidence from the veteran.  The 
letter was provided to the veteran well before the June 2004 
supplemental SOC, and the RO afforded the veteran well over a 
one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1). 

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to reopen and substantiate his claims.  
The veteran has not identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claims that has not already been 
obtained.  Hence, the Board is aware of no circumstances in 
these matters that would put the VA on notice of the 
existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claims on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the  Board finds thatthere is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Petition to Reopen the Claims for Service Connection
for a Back Disability and for Hearing Loss

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
petitions to reopen  the claims for service connection for a 
back disability and for hearing loss (as noted below), the 
Board will apply the version of 38 C.F.R. § 3.156(a) as in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA initially must decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 
U.S.C.A. § 5108 require a review of all evidence submitted by 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denial pertinent to each claim to reopen was the RO's March 
1977 denial of service connection.   Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A.  Back Disability

In a March 1977 decision, the RO denied service connection 
for a back disability.  Evidence considered at that time 
included the veteran's service medical records, and the 
report of a February 1977 VA examination.  The service 
medical records, dated in February 1971, showed the veteran 
complained of a 9-month history of low back pain, initiated 
by a fall from the top bunk, and showed an impression of low 
back syndrome without evidence of neurological deficit.  In 
its decision, the RO noted no residuals recorded in the 
report of examination at the time of discharge from service, 
and denied service connection.  The veteran did not appeal 
the denial, and that decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in June 1998.  Evidence added 
to the record since the RO's March 1977 decision includes 
correspondence received from C.J.B., a passenger on the 
veteran's motorcycle at the time of the accident in Germany 
in 1972, reflecting that the veteran had sustained injuries 
to his shoulder, back, arm, and face; a December 1995 medical 
statement from Saeed A. Bajwa, M.D., received in June 1998, 
indicating doubt that the veteran would return to his type of 
work (jackhammering) due to degenerative disc disease noted 
in the lumbar spine on an MRI scan; reports of August 1998 VA 
examinations, showing ongoing problems with back pain; 
correspondence received from D.M.G. in September 1998, 
reflecting that the veteran suffered multiple and extensive 
injuries in the 1972 motorcycle accident; a July 1998 medical 
statement received from Glendon C. Summers, D.C., in 
September 1998, reflecting an opinion that the veteran's 
symptoms of soft tissue tears resulted in scarring and 
weakened the support of the veteran's back, and were due to 
the motorcycle accident , and that the veteran was then 
undergoing chiropractic treatment; and a report received from 
the service department in August 2003, reflecting that the 
veteran allegedly was involved and sustained a possible 
separated shoulder in a motorcycle accident in Germany in 
1972.  Also associated with the claims file are duplicate 
copies of service medical records, as well as the veteran's 
statements that he fell from the top bunk in service and 
injured his back.Clearly, the duplicate service medical 
records and identical statements from the veteran are not, by 
definition, "new".  

As regards the remaining medical evidence associated with the 
claims file since the prior denial, the Board finds that such 
evidence is "new" in that these particular reports were not 
previously considered.  However, such additional  evidence is 
not material for purposes of reopening the claim.  While the 
evidence reflects current back problems, it includes no 
medical evidence or opinion relevant to the question central 
to the underlying claim for service connection-i.e., whether 
there is a medical relationship  between a current back 
disability and the veteran's active military service.  While 
a chiropractor's statement appears to suggest a relationship 
between current back problems and an injury in service, this 
statement neither supports a current back disability nor a 
medical relationship between any such disability and service.  

As regards the veteran's own statements offered in support of 
his claim, the Board points out that, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for a back 
disability have not been met; hence, the appeal must be 
denied.  As the veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


B.  Hearing Loss

In a March 1977 decision, the RO denied service connection 
for defective hearing.  Evidence considered at that time 
included the veteran's service medical records, and the 
report of a February 1977 VA examination.  The service 
medical records noted defective hearing of the right ear at 
the time of the veteran's September 1969 enlistment 
examination and showed possible hearing loss in May 1970.  In 
its decision, the RO noted no recorded hearing loss in the 
report of examination at the time of the veteran's discharge 
from service, and denied service connection.  The veteran did 
not appeal the denial, and that decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

As noted above, the present claim was initiated in June 1998.  
Evidence added to the record since the RO's March 1977 
decision includes a report of the April 1977 VA audiometric 
examination, and reports of the August 1998 VA ear disease 
and audio examinations. Each examination showed current 
bilateral hearing loss.  The August 1998 VA ear disease 
examination noted significant sensorineural hearing loss and 
heavy noise exposure in service without ear protection.  Also 
submitted are duplicate copies of service medical records, as 
well as the veteran's statements that he was diagnosed with 
hearing loss in service. 

The Board finds that the evidence added to the record, to 
include the August 1998 VA ear disease examination, 
constitutes new and material evidence to reopen the claim.  
The evidence is new, in that it was not previously before 
agency adjudicators, and is not cumulative or duplicative of 
other evidence of record.  The evidence is also material for 
purposes of reopening the claim.  The August 1998 VA ear 
disease examination report suggests, plausibly, a 
relationship between the veteran's current hearing loss and 
heavy noise exposure in service, although it neither 
addresses aggravation of a pre-existing condition nor any 
intercurrent causes of hearing loss.  See 38 C.F.R. 
§ 3.303(b).  The Board notes that, to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.   The Board finds that as the newly received 
evidence meets this requirement, the criteria for reopening 
the claim likewise are met.  As new and material evidence has 
been received, the criteria for reopening the claim for 
service connection for hearing loss are met.



III.  Service Connection for a Bilateral Shoulder Disability,
and for an Arm Disability

A.  Factual Background

On a "Report of Medical History" completed by the veteran at 
the time of entry into service in September 1969, the veteran 
reported a history of broken bones.  The examiner noted a 
prior fracture of the veteran's left arm.

Service medical records at the time of the veteran's 
separation examination in February 1973 show no defects of 
the upper extremities.

During a VA examination in August 1998, the veteran reported 
having a significant motorcycle accident in 1971 while 
stationed in Germany.  Reportedly, he dislocated his right 
shoulder, injured his back, and had road burns to the right 
side of his face.

A September 1972 report, received from the service department 
in August 2003, reflects that the veteran allegedly was 
involved in a motorcycle accident in Germany in August 1972.  
The nature and extent of injury reported included a possible 
separated shoulder.  

Statements of the veteran in the claims file are to the 
effect that he continues to have problems with his arm and 
shoulders.

B.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from  aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the  existence of 
a current disability and of a connection between the 
veteran's service and the disability.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the record presents no 
basis for a grant of service connection for either a 
bilateral shoulder disability or for an arm disability, in 
the absence of competent evidence that the veteran has any 
current disability involving either shoulder or arm, to 
include as chronic residuals from the 1972 motorcycle 
accident.

As noted above, service medical records reflect no 
complaints, findings, or diagnosis of any disability 
involving either shoulder or arm, to include any chronic 
residual of an in-service accident.  Moreover, post-service 
medical records reflect no findings or diagnosis of any 
shoulder or arm disability.  The veteran has neither 
presented, nor alluded to the existence of any medical 
evidence establishing any current shoulder or arm disability 
(much less one that is a residual of the in-service 
motorcycle accident).  Under these circumstances, there is no 
predicate for a grant of service connection for the benefits 
sought.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of a current disability associated with the 
veteran's shoulders and/or arms (and, if so, of a nexus 
between such disability(ies) and service), neither claim for 
service connection is valid.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board emphasizes that it is the absence of 
competent evidence of current disability that results in the 
denial of each of the veteran's claims for service 
connection.

The Board has considered the veteran's assertions.  While he 
is competent to assert the existence of certain symptoms, as 
a layperson without the appropriate training and expertise, 
the veteran simply is not competent to provide a probative 
opinion on a medical matter, such as whether actual 
disability upon which to predicate a grant of service 
connection exists.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the claims for service connection 
for a bilateral shoulder disability and for an arm disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as competent evidence simply does not 
establish the existence of a disability associated with 
either of the veteran's shoulders or arms, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a back 
disability is denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for hearing loss has 
been received, the appeal is granted.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for an arm disability is denied.




REMAND

As the petition to reopen the claim for service connection 
for hearing loss has been granted, de novo consideration of 
the claim on appeal is appropriate.  However, the Board finds 
that additional development of the claim on appeal is 
warranted.

As indicated above, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated during  active service.  38 U.S.C.A. §§ 1110, 113;  
38 C.F.R. § 3.303(a).Pertinent to the instant appeal, the 
veteran contends that he was exposed to excessive noise while 
serving in the Army in field artillery without ear 
protection, and that service connection for bilateral hearing 
loss is warranted either on a direct basis or via 
aggravation.  The service medical records at the time of 
entry in service in September 1969 note defective hearing of 
the right ear. 

In August 1998, the veteran underwent a VA ear disease 
examination.  The physician's impression was significant 
sensorineural hearing loss, noting the veteran's heavy noise 
exposure in artillery without ear protection.

Unfortunately, the Board finds that the report of the August 
1998 physician does not clearly resolve the matter on appeal.  
Neither that report nor any other report or opinion directly 
addresses the relationship between in-service noise exposure 
and hearing loss in each ear, to specifically include, as 
regards the right ear, whether the veteran's in-service heavy 
noise exposure in artillery without ear protection resulted 
in a  a permanent worsening of the veteran's right ear 
defective hearing beyond its natural progress, and whether 
such aggravation led to a current sensorineural hearing loss 
of the right ear.  Hence, the medical evidence of record is 
not sufficient to resolve the claim for service connection 
for bilateral hearing loss, on the merits.  See 38 U.S.C.A. 
§ 5103A.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination.  The veteran is hereby advised 
that failure to report to the scheduled examination, without 
good cause, will result in a denial of the claim.  See 
38 C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA. However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence not currently of 
record that is pertinent to the claim for 
service connection for bilateral hearing 
loss.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by an otololaryngologist 
(ear, nose and throat physician).  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include audiometric 
testing) should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should specifically 
indicate, with respect to each ear, as to 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

Further, with respect to each diagnosed 
hearing loss disability, the examiner 
should offer an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is the result of in-
service injury or disease, to include 
noise exposure therein.  Specifically as 
regards the right ear,  the examiner 
should indicate whether the veteran's in-
service heavy noise exposure in field 
artillery without ear protection 
permanently worsened the defective 
hearing present at induction, beyond 
normal progression; and, if so, whether 
such aggravation led to the current right 
ear sensorineural hearing loss. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
hearing loss in light of all pertinent 
evidence and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC  that includes citation 
to all additional legal authority 
considered, and clear reasons and bases 
for all determinations, and  afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



